Filed 5/10/22 P. v. Torricellas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079747

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. CR72156)

 THERESA TORRICELLAS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Howard H. Shore, Judge. Affirmed.
         Theresa Torricellas, in pro. per; and Mark D. Johnson, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.

         In 1985, Appellant pleaded guilty to second degree murder (Pen. Code,1
§ 187, subd. (a)) and admitted the use of a gun (§ 12022, subd. (a)). Appellant
was sentenced to an indeterminate term of 16 years to life in prison.




1        All further statutory references are to the Penal Code.
      In 2019, Appellant filed a petition for resentencing pursuant to
section 1170.95. After the appointment of counsel, the petition was
summarily denied. Appellant appealed the denial of her petition, and this
court affirmed the order in an unpublished opinion, People v. Torricellas,

D077815 (June 25, 2021).2 Appellant’s petition for review was denied by the
California Supreme Court on September 15, 2021 (S270274).
      In October 2021, Appellant filed a second petition for resentencing
under section 1170.95. In November 2021, the trial court denied the second
petition on the grounds the petition was repetitive, and the earlier denial had
been upheld on appeal.
      Appellant filed a timely notice of appeal from the denial of the second
petition.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Appellant the
opportunity to file her own brief on appeal. Appellant has responded with a
lengthy submission (61 pages of brief and 47 pages of exhibits). We will

discuss the submission later in this opinion.3
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel


2     We grant appellant’s request for judicial notice of this court’s record in
case No. D077815.

3    The facts of the offense are not relevant to the resolution of this appeal.
We will omit a statement of facts.
                                        2
has identified the following possible issue which was considered in evaluating
the potential merits of this appeal. Whether it was error for the trial court to
deny the petition under section 1170.95 on the grounds a previous petition
had been filed and denied.
      In her lengthy brief, Appellant argues many issues. She claims the law
of the case doctrine did not apply here because she raised new issues in her
second petition and her separate habeas petition. She contends the
prosecution violated her 1985 plea agreement by using her statements, under
oath at the time of the plea, in the review of her 2019 petition. She claims
the statements she made were false and were only made to accomplish the
guilty plea.
      Appellant claims her trial counsel, counsel on the first petition, and
counsel in the earlier appeal were all ineffective and some committed fraud.
While Appellant raises many “issues,” she has not identified any arguable
issues for reversal on appeal based on this record.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Appellant on this appeal.




                                       3
                               DISPOSITION
      The order denying Appellant’s second petition for resentencing under
section 1170.95 is affirmed.



                                                              HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




DO, J.




                                     4